56 F.3d 80NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Rodrigo A. BLANCAFLOR, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3091.
United States Court of Appeals, Federal Circuit.
May 9, 1995.

Before ARCHER, Chief Judge, RICH, and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Rodrigo Blancaflor appeals from a decision of the Merit Systems Protection Board (MSPB or board), Docket No. SE-0831-90-0110-I-1, which sustained the reconsideration decision of the Office of Personnel Management (OPM) denying Blancaflor's application for an annuity under the Civil Service Retirement Act (CSRA), 5 U.S.C. Sec. 8331 et seq.1  We affirm.

DISCUSSION

2
To establish entitlement to an annuity, Blancaflor must show that he completed at least five years of service that is creditable under 5 U.S.C. Sec. 8332.  See 5 U.S.C. Sec. 8333(a) (1988);  5 U.S.C. Sec. 8331(12) (1988) (defining "service").  The MSPB found that the service Blancaflor claimed from 1954 to 1971 was not creditable service because he had not adequately proved that he was an "employee" during that time period, and that the creditable service which Blancaflor had established, from November 14, 1947 to October 2, 1949, was less than the required five years.  The MSPB's findings are based upon substantial evidence and have not been challenged in his appeal.


3
What Blanclaflor now argues is that the MSPB failed to count his service from November 1949 to March 1950.  Even if this period were added to the period found to be creditable service by the board, the total would still be less than the five years required by Sec. 8333(a).  Accordingly, we affirm the decision of the Merit Systems Protection Board which sustained the determination of the Office of Personnel Management.



1
 The March 7, 1990 initial decision of the administrative judge became the final decision of the MSPB on September 29, 1994 when the MSPB denied Blancaflor's petition for review